                     DAWN M. FLORIO LAW FIRM, PLLC
                              Attorney & Counselors at Law
                             488 Madison Avenue, 20th Floor
                                  New York, NY 10022
                                   Tel: (212) 939-9539
                                Facsimile: (347) 398-8062
                               DawnMFlorio@yahoo.com
                           *ADMITTED IN NY & NJ STATE AND FEDERAL


                                                              July 13, 2021
                                                          Application GRANTED. Sentencing is hereby
Via ECF Filing
                                                          ADJOURNED to September 2, 2021, at 10:00
Honorable Justice Jesse M. Furman
                                                          a.m. The Clerk of Court is directed to terminate
United States District Court
                                                          Doc. #125. SO ORDERED.
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007-1312


                              Re: USA v. Kevin Crosby                     July 14, 2021
                              Docket No. 1:19-CR-00625-JMF

Honorable Justice;

               I, Dawn M. Florio, Esq., represents Kevin Crosby on the above instant
matter. I am in receipt of the ECF email dated July 6, 2021 Order stating the court
granted an adjournment of his sentencing from July 22, 2021 to July 29, 2021.

        I currently have knee surgery scheduled for July 13, 2021 and will not be able to
appear in person for Mr. Crosby’s sentencing. (See Attached Physicians Letter) I am
formally requesting an adjournment for September, which will give me time to heal and
attend therapy. I apologize to the court and all parties for the inconvenience this will
cause and exclude time under the Speedy Trial Act until a date has been selected. I am
requesting that this application be acknowledged and considered.

        Should your Honor have any questions or concerns, please feel free to contact my
office at your earliest convenience.

                                                             Sincerely,

                                                             Dawn M. Florio

                                                             Dawn M. Florio, Esq.
                                                             Attorney for Kevin Crosby

CC:    All Counsel
